Citation Nr: 1119126	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right wrist disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to September 2003, including service in Afghanistan from June 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss, a left knee disorder, and a right wrist disorder.  He contends that he currently has hearing loss, more severe on the left side than the right.  He reports that he first experienced left knee pain in service and that he sought treatment for his pain while in service.  The Veteran indicates that his left knee continues to "act up" all time.  He states that he cannot bend his knee, go up or down stairs, or get into or out of his vehicles without pain.  The Veteran states that fellow servicemen fell on him while he was doing pushups in service and that his right wrist popped six to eight times.  He indicates that he sought treatment for his right wrist while in service.

The service treatment records reveal that in July 2001 the Veteran complained of a hearing problem in the left ear that felt like water.  The Veteran was diagnosed with otitis media and upper respiratory infection.  Audiologic testing was performed in February 1997, and October 1997.  In March 2000, and April 2002, the Veteran underwent audiologic evaluations as part of a hearing conservation program.  It was noted at both evaluations that the Veteran was routinely exposed to noise at level H-1.  At the second evaluation the Veteran was noted to use an Aviators Helmet SPH-4.  

The service treatment records show that in May 2002 the Veteran complained of a left knee injury while performing sprints and fireman's carry.  The Veteran was diagnosed with possible septic joint.  The Veteran was transferred to orthopedics.  The Veteran subsequently underwent an aspiration of the left knee for non-traumatic effusion of the left knee.  The post-service treatment records reveal that the Veteran was treated for left knee pain and edema in October 2004.  However, no etiology was identified for the knee pain.  In January 2007, the Veteran underwent a private X-ray of left knee that revealed no joint effusion, satisfactory alignment, and no fracture.  In a January 2007, VA treatment note, the Veteran complained of chronic left knee pain.

The service treatment records reveal that in June 1999 the Veteran complained of a right wrist sprain and indicated that he was in the pushup position when someone landed on him.  The Veteran was noted to report immediate pain and to not be able to move his hand for a few seconds.  He stated that he could not do pushups because he could not bend wrist fully.  He denied numbness or tingling in the right hand or arm.  There were no signs of edema or bruising and there was no tenderness to palpation around the right wrist.  The Veteran was diagnosed with a hyperextended wrist.  Subsequent evaluation by a physician's assistant indicated a diagnosis of right wrist sprain.  The post-service treatment records reveal that the Veteran underwent an X-ray of the right wrist in January 2007 that revealed soft tissue and osseous structures to be unremarkable with no fracture and satisfactory alignment.  In a January 2007, VA treatment note, the Veteran complained of chronic right wrist pain.

The Board notes that the Veteran has not been afforded an examination regarding his claims of entitlement to service connection for hearing loss, left knee disorder, or right wrist disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here the service treatment records reveal that the Veteran complained of and was treated for left knee and right wrist pain while in service.  In addition, the service treatment records show that he complained of hearing loss in service and was monitored with a hearing conservation program due to the Veteran's routine exposure to noise in service.  The post-service treatment records reveal consistent complaints of left knee and right wrist pain.  In addition, the Veteran, in his competent statements has indicated that he continues to have hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In addition, the Board finds the Veteran's reports to be credible.  As such, the Board finds it necessary to afford the Veteran examinations regarding his claims of entitlement to service connection for hearing loss, left knee disorder, and right wrist disorder.

Lastly, the Board notes that during the pendency of the Veteran's appeal 38 C.F.R. § 3.317 was amended, effective in October 2010, extending the presumption of service connection for certain infectious diseases to Veterans who served in Afghanistan on or after September 19, 2001.  As such, the Board finds that the Veteran shall be provided with a copy of the amended regulations on remand. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the amended 38 C.F.R. § 3.317 and provide the Veteran the appropriate time to respond.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated after January 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent report regarding the onset and continuity of symptomatology and the multiple hearing evaluations in service, and opine as to whether it is at least as likely as not that any hearing loss found to be present is related to or had its onset during service, and particularly, to his exposure to loud noise.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left knee and/or right wrist disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's left knee and right wrist pain since service and the Veteran's in service treatment for left knee and right wrist pain, and opine as to whether it is at least as likely as not that any left knee and/or right wrist disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


